 



EXHIBIT 10.5

EMPLOYMENT AGREEMENT # GT11/02

Moscow   October 21, 2004

This Employment Agreement (hereinafter the “AGREEMENT”) is made and entered by
and between GOLDEN TELESERVICES, INC., (hereinafter the “EMPLOYER” or
“CORPORATION”), a Delaware corporation, located at 2831 29th St., N. W.,
Washington, DC 20008, USA, having its accredited representative office in Russia
(hereinafter the “REPRESENTATIVE OFFICE”), located at 1 Kozhevnichesky Proezd,
2nd Floor, Moscow, Russia, 115114, in the person of Petr Aven, acting on the
basis of the Power of Attorney dated October 21, 2004,

and

VINOGRADOV ALEXANDER YAKOVLEVICH, a citizen of the Russian Federation, born in
1953, residing at: Moscow, 6 2nd Kazachi Pereulok , Apt. 11, the passport # 45
03 253010, issued by Donskoy OVD, in Moscow on June 26, 2002, (hereinafter the
“EMPLOYEE”)

     WHEREAS, (i) by resolution of the Board of Directors of the Corporation
dated December 15, 2001, the Employee was appointed to the position of President
and Chief Executive Officer of the Corporation, and (ii) by resolution of the
Board of Directors of the corporation Golden Telecom, Inc. dated November 6,
2001, located at 2831 29th Street, N.W., Washington, D.C., 20008, the Employee
was appointed to the position of President and Chief Executive Officer of the
corporation Golden Telecom, Inc.;

     WHEREAS, the Employee is employed by the Corporation by agreement dated
February 1, 2002, such agreement which will expire on November 5, 2004;

     WHEREAS, the Corporation desires to continue to employ the Employee as
President and Chief Executive Officer under the terms of this Agreement;

     WHEREAS, the Corporation is a member of a group (a holding company) of
companies owned by Golden Telecom, Inc. and is a wholly- owned subsidiary of
Golden Telecom, Inc. (“GTI”);

     WHEREAS, the Employee has substantial experience in telecommunications
operations;

     NOW THEREFORE, the Employer and Employee agreed as follows:



1.   SUBJECT OF THE AGREEMENT   1.1   The Corporation hereby employs the
Employee, as PRESIDENT AND CHIEF EXECUTIVE OFFICER. The job responsibilities of
the Employee are stated herein. The principal place of work of the Employee is
the Representative Office.   1.2   This Agreement is the agreement on the
principal place of employment.   1.3   The Employer and the Employee have agreed
that the Board of Directors of the Corporation or the Board of Directors of GTI
have the right to take decisions to appoint the Employee to positions in
executive bodies of the enterprises that are part of the GTI group. The parties
have also agreed that the performance of duties and exercise of authorities in
such executive bodies by the Employee are his employment responsibilities in
accordance with this

 



--------------------------------------------------------------------------------



 



    Agreement. The Employee shall undertake to accept such appointments and
perform such responsibilities.   2.   TERM   2.1   This Agreement has been
concluded for a term of three (3) years from November 6, 2004, such that the
term of the Agreement shall expire on November 6, 2007. This Agreement has been
concluded for the limited term in accordance with Para. 18 of Article 59 of the
Labor Code as with the head of an enterprise.   2.2   The Employee will commence
his work under this Agreement on November 6, 2004.   2.3   The last day of the
Employee’s work (i.e. the termination day) shall be the day of expiration of the
Agreement indicated in section 2.1 herein. The Employer shall notify the
Employee of the expiration of the term of the Agreement in writing with returned
receipt not later than 90 days before termination of this Agreement.   2.4   The
provisions of this Agreement are applicable to the employment relationship
between the parties from NOVEMBER 6, 2004 and continue to be in effect until the
term of the Agreement is completed or the Agreement is terminated.   2.5   Where
the Employer decides to enter into the Agreement for a new term, it will notify
the Employee in writing ninety (90) days before the term of the Agreement is
terminated.   2.6   Where the Agreement terminates because of the expiration of
its term, the Employer shall pay the Employee compensation in accordance with
the provisions of this Agreement stated in Article 17.7.   2.7   Where the
Employee is dismissed from his position in accordance with applicable
legislation, the Employer reserves the right within any period of the notice
period or dismissal period, to require the Employee not to attend the Employer’s
premises or the premises of the Employer’s business unit and also to provide the
Employee with an alternative job of a similar nature to the job the Employee
normally performs. The Employer has a right to pay to the Employee the salary
and other benefits, which the Employee is entitled under this Agreement to,
provided that the period of such restrictions by the Employer does not exceed
six months.   3.   EMPLOYEE RESPONSIBILITIES   3.1   The Employee undertakes to
perform the work in person and consciously perform his employment
responsibilities provided for in this Agreement and stated in the EXHIBIT A
hereto.   3.2   The main employment responsibility of the Employee is to manage
the business activity of the Corporation, the Representative Office and other
legal entities and business units of the GTI group. The Employer and Employee
have agreed that Employee’s salary according to this Agreement includes full and
sufficient compensation for performance by the Employee of the above employment
responsibilities.   3.3   While managing the activity of the Representative
Office, the Employee is entitled to the right of the first signature on bank
documents, the right to employ and dismiss other employees of the Corporation
and the Representative Office, to award incentives and impose discipline
penalties on the employees of the Corporation and the Representative Office,
subject to the applicable internal policies of the Corporation.

Page 2 of 16



--------------------------------------------------------------------------------



 



3.4   The Employee shall provide the employees of the Corporation and the
Representative Office with job conditions which meet the requirements of the
applicable law of Russia, including the requirements of labor safety rules and
others.   3.5   While performing his employment responsibilities under this
Agreement, the Employee shall be guided by the foundation documents of the
Corporation and the Representative Office, resolutions, orders and instructions
of the management bodies (the Shareholders’ Meeting, Board of Directors) of the
Corporation and GTI.   3.6   The Employee shall devote all necessary business
time and attention, and apply the Employee’s best efforts, towards the
fulfillment and execution of all assigned duties, and also the accomplishment of
defined annual, quarterly and/or longer-term goals.   3.7   The Employee shall
comply with GTI’s Code of Conduct, and other local normative acts of the
Employer, provisions of applicable law, which directly or indirectly relate to
his job with the Employer, and shall also meet all the requirements of
applicable legislation and perform all the Employer’s instructions not
contradicting the norms of the applicable legislation.   3.8   The Employee
shall observe labor discipline, perform the defined labor norms, and meet the
requirements of labor protection and labor safety provision.   3.9   The
Employee shall protect the property of the Employer and other employees, take
all reasonable measures for the protection of the property and property
interests of the Employer from thefts, damage and ruin and immediately inform
representatives of the Employer on any situation threatening the life and health
of people and safety of the property of the Employer.   3.10   The Employee
shall undertake not to take any actions which may cause material or other damage
to the Employer and GTI or which may on any way injure the reputation of the
Employer and GTI.   3.11   The Employee shall undertake during the term of the
Agreement to observe the interests of the Employer so that all of the Employee’s
actions related to performance of his employment responsibilities under this
Agreement will be accomplished solely in the interests of the Employer and not
in his personal interests or in the interests of third persons.   3.12   The
Employee is obliged to use his business time only for the purposes of performing
his employment responsibilities under this Agreement and to fulfill his
employment responsibilities consciously, responsibly and in accordance with the
provisions of this Agreement.   3.13   The Employee is subject to all other
responsibilities imposed on him by the Labor Code of the Russian Federation
including those provided by Article 21 of the Labor Code.   4.   EMPLOYER
RESPONSIBILITIES   4.1   The Employer undertakes to provide the Employee with
work in accordance with the stipulated position conditioned by this Agreement.  
4.2   The Employer shall provide the Employee with the equipment, technical
documentation and other means necessary for the Employee’s performance of his
employment responsibilities under this Agreement.   4.3   The Employer shall pay
to the Employee on a timely basis and in full the Employee’s salary indicated in
this Agreement and other payments.   4.4   The Employer is subject to all other
responsibilities imposed on him by the Labor Code of the Russian Federation
including those provided by Article 22 of the Labor Code.

Page 3 of 16



--------------------------------------------------------------------------------



 



5.   BUSINESS TIME AND REST-TIME   5.1   The working day with non-fixed working
hours shall be established for the Employee.   5.2   In addition to days-off,
the Employee is entitled to holidays established under Russian law.   6.  
VACATION   6.1   The Employee is entitled to annual principal paid vacation with
reserved place of work and average salary for the period of twenty-eight (28)
calendar days for each year of employment by the Employer. The right to use
vacation for the first year of employment arises after six (6) months of
continuous employment by the Employer.   6.2   The Employee is entitled to
additional annual paid vacation of three (3) calendar days per year in
consideration of his non-fixed working hours.   6.3   At termination of
employment the Employee shall be paid monetary compensation for all the unused
vacation days. Upon written application of the Employee, the unused vacations
may be provided together with subsequent dismissal (except for dismissals for
cause). The last day of vacation is deemed to be the day of dismissal.   7.  
PAYMENT   7.1   The Employee’s salary shall be paid in accordance with the
Employer’s customary payroll practices and applicable currency control
legislation of the Russian Federation.   7.2   The Employee shall be paid the
base monthly the salary in the amount and structure as set forth in EXHIBIT B
hereto.   7.3   The Employee’s salary shall be paid semi-monthly in accordance
with a payroll schedule set by the Rules of the Internal Labor Schedule.   7.4  
The salary shall be paid to the Employee via bank transfer to a Russian bank
account indicated in advance by the Employee in writing.   7.5   The Employer
shall withhold income tax and other deductions from the salary and other
payments to the Employee in respect with this Agreement in accordance with
applicable Russian legislation and transfer the indicated amount of money as
appropriate.   7.6   The provision stated above in section 7.5 shall not exempt
the Employee from obligations established under applicable legislation of the
Russian Federation to pay taxes on income earned from sources other than the
Employer.   7.7   The Employer in the person of the Board of Directors of the
Corporation shall review the salary of the Employee on an annual basis and shall
consider (based upon the Employee’s performance and the Corporation’s financial
condition) potential increases to the Employee’s base salary as the Employer
shall, in its sole and absolute discretion, deem appropriate.   7.8   Vacation
shall be paid not later than three days before it starts.   8.   BENEFITS  
8.1   During the term of this Agreement, the Employee shall be entitled to
receive such benefits and also to participate in employee group benefit plans as
are generally provided by the Employer and GTI to their employees of comparable
level and responsibility in accordance with the plans, practices and programs of
the Employer and GTI.

Page 4 of 16



--------------------------------------------------------------------------------



 



8.2   In addition, the Employee’s benefits shall include life and disability
insurance policies. The Corporation shall maintain a life insurance policy for
the Employee which shall have a value of US$ 1 million. In the event that the
Employee elects to arrange his own life insurance policy, then the Corporation
shall pay the Employee an annual amount of US$ 15,000 (fifteen thousand dollars)
for each year that the Employee maintains his own life insurance policy during
the Term of this Agreement. The Corporation shall maintain the Employee’s
disability insurance policy at a level equal to 60 percent of the Employee’s
salary.   8.3   For the purposes of this Agreement, the term “Benefits” shall
not include the Employee’s base salary, bonuses, incentive bonuses, or other
specific remunerations, which the Employee may receive or for which the Employee
may be eligible during the term hereof.   8.4   In addition to the Benefits
indicated in section 8.1, the Employer shall conclude a Travel Accident
Insurance contract to provide accident insurance for the Employee during such
time as the Employee performs his duties on business trips as well as during his
vacations. In the event of the Employee’s death, the insurance company shall pay
the insurance amounts to the Employee’s immediate relative provided that the
insurance company obtains documents confirming the death of the Employee and the
relationship of the Employee’s relative to the Employee.   8.5   The Employee
will be provided with an automobile for Employee’s business in line with the
policy of the Employer.   8.6   The Employee is entitled to receive Benefits
information from the Director of Human Resources of the Employer, and the
Employer is obliged to provide such information to the Employee with receipt of
written acknowledgement.   9.   EXPENSE REIMBURSEMENT   9.1   During the term of
employment, the Employer shall reimburse the Employee for all reasonable and
necessary expenses incurred by the Employee in connection with the performance
of the Employee’s duties by the Agreement. Such reimbursements are subject to
the submission to the Employer by the Employee of appropriate documentation
and/or vouchers in accordance with the procedures of the Employer for business
expense reimbursement and applicable legislation. Such procedures of the
Employer may be changed from time to time. The Employer in person of the
Director of Human Resources shall inform the Employee on the procedures for
business expenses reimbursement.   10.   OBLIGATORY SOCIAL INSURANCE   10.1  
The Employee is subject to the obligatory social insurance (the obligatory
medical, social and pension insurance) by governmental non-budget funds at the
expense of the Employer in the manner provided by Russian legislation.   11.  
TEMPORARY DISABILITY   11.1   In case of temporary disability (illness, accident
etc.) the Employee shall, to the extent possible, immediately inform the
Director of Human Resources or another Employer’s authorized representative.  
11.2   The Employee shall provide the sick leave paper confirming his temporary
disability (illness, accident etc.) not later than three (3) days after he
restarts work.   11.3   The Employer shall pay to the Employee the temporary
disability relief in accordance with the applicable law.

Page 5 of 16



--------------------------------------------------------------------------------



 



12.   CONFIDENTIAL INFORMATION   12.1   The list of confidential information,
including the information consisting of commercial secrets of the Employer, is
indicated in the EXHIBIT C hereto.   12.2   The Employee shall observe the
procedure of confidentiality (secrecy) in relation to the information stated in
the EXHIBIT C hereto, not to disclose such information, including Employer’s
commercial secrets, which became known to the Employee in connection with his
performance of his employment responsibilities under this Agreement, to the
third persons and take measures to prevent non-authorized disclosure of such
information to third persons.   12.3   Where the Employee discloses Employer’s
commercial secrets, the Employer is entitled to dismiss the Employee in
accordance with sub-section “B” of section 6 of Article 81 of the Labor Code of
the Russian Federation.   12.4   Information constituting the Employer’s
commercial secrets is the property of the Employer and remains its property in
case of termination of employment relationship between the parties.   12.5   The
Employee shall not bring out or carry from the premises of the Employer’s
enterprise any goods, documents, files, records etc. if this is not related to
his employment responsibility performance, and shall immediately return them
when the business necessity no longer exists.   12.6   The parties shall not
spread in relation to each other any untrue and false information both during
the term of employment relationship between the Employee and Employer and after
it terminates. The Employee shall not use or publish any data or information
being received by the Employee during the term of his employment under this
Agreement.   12.7   The obligations stipulated for sections 12.2 and 12.6 above
continue to be in effect after termination of this Agreement.   13.  
INTELLECTUAL PROPERTY   13.1   All property rights to any intellectual property
being the result of the Employee’s job activity under this Agreement or in
relation hereto, as well as all the results of the Employee’s intellectual
activity which he receives by using the premises, information or other property
of the Employer, including know-how or any other official or commercial secret
of the Employer, become the property of the Employer from the moment of creation
of such objects.   13.2   The Employee shall immediately inform the Employer in
writing about all the objects of intellectual property under protection created
by the Employee in course of his job activity under this Agreement or related
hereto, and also transfer to the Employer all the documents, copies and other
documentation related to such objects.   13.3   The property rights to
intellectual property objects indicated above are owned by the Employer in all
the countries of the world. The Employee shall take all legal measures and
observe all official procedures, which may be required under the legislation of
any country of the world to secure (register) rights to such objects by the
Employer.   13.4   The Employee hereby authorizes the Employer to act in its
name in relation to all issues connected with security or registration by the
Employer of intellectual property rights to the objects indicated above.  
13.5   The Employee and Employer hereby agree that the Employee’s salary
includes full and sufficient remuneration for all intellectual property objects
created by the Employee, which are indicated above in section 13.1, except for
remuneration fixed by imperative norms of the applicable law of the Russian
Federation.

Page 6 of 16



--------------------------------------------------------------------------------



 



14.   PERSONAL DATA   14.1   The Employee shall provide appropriate processing
(including storage and usage) and protection of personal data of the employees
of the Corporation and Representative Office and of other enterprises under his
control in accordance with the Russian law.   15.   AMENDMENTS   15.1   All
amendments and supplements to the Agreement shall be made in writing and signed
by the parties.   15.2   At any time, the parties to this Agreement may amend
this Agreement, in accordance with Russian legislation.   16.   TERMINATION  
16.1   The Agreement may be terminated at any time by the parties’ voluntary
agreement in accordance with section 1 of Article 77 of the Labor Code of the
Russian Federation.   16.2   The Agreement is terminated on the term expiry date
indicated in section 2.1 hereof. This Agreement may be terminated early in
accordance with the Labor Code of the Russian Federation and this Agreement.  
16.3   Termination at the Employer’s Initiative for Cause.       In addition to
those grounds provided for in the Labor Code of the Russian Federation, the
Employer may terminate the Agreement with the Employee upon Employee’s:



  (i)   breach of or failure to perform the Corporation’s or GTI Board of
Directors’ instructions which do not contradict applicable legislation, except
for where such failure results from the Employee’s disability and the Employee
notifies the Employer as appropriate, and the Employer provides the Employee
with a reasonable period for elimination of such failure; in this case the
Employer is entitled to terminate the Agreement after such period expires if the
failure has not been eliminated.     (ii)   fraud, embezzlement, or any other
similar illegal act in connection with the Employee’s duties as an Executive of
the Employer or any business unit or affiliate or parent, direct or indirect, of
the Employer,     (iii)   conviction of any felony or crime involving moral
turpitude which causes or may reasonably be expected to cause substantial losses
or substantial injury to the reputation of the Corporation, GTI or their
subsidiaries and affiliates;     (iv)   wilful or grossly negligent commission
of any other act which causes or may reasonably be expected (as of the time of
such occurrence) to cause substantial damage to or substantial injury to the
reputation of the Employer, subsidiaries, affiliates or parent, direct or
indirect, including GTI, of the Employer, including, without limitation, any
violation of the Foreign Corrupt Practices Act, as provided for herein;



16.4   Termination for Reason of Total Disability.       Notwithstanding
anything to the contrary in the provisions of this Agreement, the Employer is
entitled at all times to terminate this Agreement immediately by delivering
written notice to the Employee if the Employee experiences a Total Disability.
For the purpose of this Agreement, the term “Total Disability” means any mental
or physical illness, condition,

Page 7 of 16



--------------------------------------------------------------------------------



 



    disability or incapacity that:



  (i)   prevents the Employee from discharging substantial functions and
employment duties;     (ii)   shall be attested to in writing by a physician or
a group of physicians acceptable to the Employer; and     (iii)   continues for
a period of 90 days in any 12 (twelve) month period.



    A Total Disability shall be deemed to have occurred on the last day of such
applicable 90-day period, and shall be determined in accordance with applicable
medical law relating to disability.   16.5   Voluntary Resignation.       The
Employee may terminate this Agreement at any time by giving a written notice to
the Employer one month prior to the assumed resignation date (the “Employee’s
Notice Period”). The Employee shall notify the Employer no later than ninety
(90) days prior to the date of resignation. Upon receipt of such notice, the
Employer, in its sole discretion, may either continue to employ the Employee
during all or part of the Employee’s Notice Period, or may continue to pay the
Employee’s salary and continue grant Benefits during the Employee’s Notice
Period in lieu of continued employment.   16.6   Termination by the
Corporation’s Management Body’s Resolution.       The Employer is entitled to
terminate this Agreement and end the employment relationship with the Employee
at any time by resolution of the Shareholders’ Meeting or Board of Directors of
the Corporation.   17.   PAYMENTS UPON TERMINATION   17.1   Payment.      
Except as specifically set forth herein, all payments to be made under the terms
of this section may be made by the Employer in its sole and absolute discretion,
either in one lump-sum payment at the beginning of the termination period or in
installments over the term of the period covered by the payment in accordance
with the Employer’s customary payroll practices.   17.2   Termination on the
Employer’s Initiative by Additional Reasons       In the event that this
Agreement is terminated by the Employer for Cause (section 16.3 herein), the
Employer shall have no obligation to pay the salary to the Employee or provide
any other remuneration or Benefits under this Agreement for any period after the
date of such termination (dismissal), or to pay an Employee Bonus for the fiscal
year in which such termination occurs.       However, the Employer shall as
appropriate (i) pay to the Employee all salary earned by Employee prior to the
date of termination, (ii) grant any Benefits under any program of the Employer,
in which the Employee is a participant to the full extent of the Employee’s
rights under such plans prior to termination, and (iii) reimburse any
appropriate business expenses incurred by the Employee prior to termination and
properly confirmed by the Employee.   17.3   Termination by Reason of Total
Disability (section 16.4 hereof).       In the event that the Employee’s
employment under this Agreement is terminated by reason of

Page 8 of 16



--------------------------------------------------------------------------------



 



    Total Disability, the Employee shall have no obligation to pay the salary or
to grant the Benefit provided under this Agreement for any period after the date
of such termination.       In such case the Employer shall properly (i) pay to
the Employee all salary earned by the Employee prior to the date of such
termination, (ii) pay to the Employee the pro rata share of the Employee Bonus
for the fiscal year in which the Total Disability occurred, (iii) grant any
Benefits under any plans of the Employer in which the Employee is a participant
to the full extent of the Employee’s rights under such plans prior to the date
of such termination, (iv) reimburse respective expenses incurred by the Employee
prior to such termination and properly confirmation by the Employee, (v) pay to
the Employee the severance payment in the amount of average month salary for the
period of two weeks. Each such payment is to be made on the date of the
termination with the exception of total disability relief, which shall continue
to be paid in accordance with the total disability insurance plan.       In the
event there is a period of time during which the Employee is not being paid
salary for any reason and not receiving total disability payments by insurance
plan, and conditioned upon the Employee or Employee’s representative immediately
notifying the Employer in writing, the Compensation Committee of the Board of
Directors of GTI (“Compensation Committee”) shall require all necessary
information and shall discuss whether the Employer shall make interim payments
to the Employee until the commencement of insurance payments under the total
disability plan.   17.4   Termination by Reason of Death.       If the Employee
dies during the term of this Agreement, the Employer shall properly pay to the
members of the Employee’s family or to the persons being his dependants on the
day of his death, to the degree earned but not paid prior to the date of the
Employee’s death: (i) all salary; (ii) the pro rata share of the Employee’s
Bonus for the fiscal year in which the death occurred; (iii) any Benefits under
any plans of the Employer in which the Employee is a participant to the full
extent under such plans and (iv) reimburse properly confirmed business expenses
incurred by the Employee which were not paid on the date of his death.   17.5  
Voluntary Resignation (section 16.5 hereof).       In the event that the
Employee resigns voluntarily from Employee’s employment with the Employer
(declares the agreement terminated), the Employer shall have no obligation to
pay the salary provided under this Agreement to the Employee for any period
after the end of the expiration of Employee’s Notice Period.       Prior to the
expiration of Employee’s Notice Period the Employer shall promptly: (i) pay the
salary earned by the Employee prior to the expiration of the Employee’s Notice
Period; (ii) grant the Benefits under any plans of the Employer in which the
Employee is a participant to the full extent of the Employee’s rights under such
plans prior to the expiration of the Employee’s Notice Period, provided,
however, that such Benefits shall cease upon Employee’s receipt of comparable
benefits or coverage under any plans provided by a new employer and
(iii) reimburse any appropriate business expenses incurred by the Employee
before the expiration of said Employee’s Notice Period and properly confirmed by
the Employee.   17.6   Termination by Resolution of the Management Body (section
16.6 hereof).       In the event that the Employer terminates this Agreement by
resolution of the Shareholders’ Meeting or the Board of Directors of the
Corporation:

Page 9 of 16



--------------------------------------------------------------------------------



 



  (i)   the Employer shall properly pay to the Employee: (A) all salary to the
extent earned prior to the separation date; (B) the pro rata share of the
Employee Bonuses for the fiscal year in which the termination occurred;
(C) Benefits under any insurance plans of the Employer in which the Employee is
a participant to the full extent of the Employee’s rights under such plans prior
to termination (D) reimburse appropriate expenses incurred by the Employee prior
to the date of such termination and properly submitted to the Employer;    
(ii)   subject to the Employer’s receipt from the Employee of a notarized
declaration stating that the Employee does not have any claim to the Employer,
the Employer shall also pay to the Employee in accordance with its payroll
schedule an amount equal to the Employee’s salary on the separation date for the
period of nine (9) months;     (iii)   the Employer shall extend for nine
(9) months the period of validity of the benefits under the medical insurance
plan in which the Employee is a participant, provided that such benefits shall
cease upon the Employee’s receipt of comparable benefits under, any plans
provided by a new employer.



17.7   Termination by Expiration (section 16.2 hereof).       In case of
termination due to expiration of the agreement the Employer shall:



  (i)   pay to the Employee in accordance with its payroll schedule an amount
equal to the Employee’s salary on the separation date for the period of nine
(9) months;     (ii)   the Employer shall extend for nine (9) months the period
of validity of the benefits under the medical insurance plan in which the
Employee is a participant, provided that such benefits shall cease upon the
Employee’s receipt of comparable benefits under, any plans provided by a new
employer.



18   CHANGE OF CONTROL       In the event that there is a Change of Control,
then the Corporation shall pay the Employee a lump sum amount equal to two times
the Employee’s annual base salary. For the purposes of this Agreement, “Change
of Control” shall mean:



  (i)   a sale of all or substantially all of the assets of GTI to another
corporation (other than a parent, subsidiary or affiliated company of GTI), or  
  (ii)   any transaction (including, without limitation, a merger or
reorganization in which GTI is the surviving corporation) which results in any
person or entity (other than a parent, subsidiary or affiliated company of GTI)
owning more than 50% of the combined voting power of all classes of stock of
GTI, provided, however, any such transaction under this section 18 by any of
Alfa Telecom Limited, Nye Telenor East Invest AS, OAO Rostelecom or their
respective affiliated companies shall not be considered a Change of Control for
the purposes of this section 18.



19.   REPRESENTATION       Employee hereby represents that: (i) the Employee is
not restricted in any material way from performing Employee’s duties hereunder
as the result of any contract, agreement or law and (ii) Employee’s due
performance of Employee’s duties hereunder does not and will not violate the
terms of any agreement to which the Employee is bound.

Page 10 of 16



--------------------------------------------------------------------------------



 



20.   FOREIGN CORRUPT PRACTICES ACT   20.1   As the President of the Corporation
registered and having business activity in the U.S., the Employee agrees to
comply in all material respects with the applicable provisions of the U.S.
Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, which provides that
under no circumstances will foreign officials, representatives of political
parties or holders of public offices be offered, promised or paid any money,
remuneration, things of value, or provided any other benefits, direct or
indirect, in connection with obtaining or maintaining contracts or orders
hereunder. When any representative, executive, agent, or other individual or
organization associated with the Employee is required to perform any obligation
related to or in connection with this Agreement, the substance of this Article
shall be imposed upon such person and included in any agreement between the
Employee and any such person. Failure by the Employee to comply in all respects
with the provisions of the FCPA shall constitute a material breach of this
Agreement and shall entitle the Employer to terminate this Agreement immediately
upon such failure to comply. Additionally, the Employee hereby acknowledges that
the Employee has read “An Explanation of the Foreign Corrupt Practices Act” and
“Golden Telecom, Inc. Policy on Foreign Transactions,” copies of which have been
provided to the Employee. The Employee also acknowledges that a condition
precedent to the effectiveness of this Agreement shall be the execution by the
Employee of the “Addendum to the Golden Telecom, Inc. Policy on Foreign
Transaction,” a copy of which has been provided to the Employee. Additionally,
and as a condition for the Employer to continue this Agreement, the Employee may
be required from time to time at the request of the Employer to execute a
certificate of Executive’s compliance with the aforementioned laws and
regulations.   21.   RESTRICTIONS ON OPERATIONS WITH GTI SECURITIES   21.1   As
an Employee of the Corporation registered and acting in the U.S., the Employee
agrees to comply with restrictions on operations with GTI securities fixed for
the officers of the Corporation and some other its employees and stated in the
“Policy and Procedures for Directors, Officers and Employees of GTI and its
Affiliates on Insider Trading and Tipping”. The Employee hereby acknowledges
that he has read the “Policy and Procedures for Directors, Officers and
Employees of GTI and its Affiliates on Insider Trading and Tipping” the copy of
which has been provided to the Employee.   22.   NON-COMPETITION   22.1   As the
Employee of the Corporation, registered and acting in the U.S., during the term
of this Agreement, and for a period equal to nine (9) months thereafter, the
Employee agrees (i) directly or indirectly through any other person or entity
not to acquire in any manner any             shares/ownership interest in
entities that compete with the Corporation or other entities and business units
of the GTI group (except purely passive investments amounting to no more than
five percent (5%) of the voting equity), and (ii) not to be employed with
entities which compete with the Corporation or other entities and business units
of the GTI group as well as not to provide such entities with consultancy
services.   22.2   As a Employee of the Corporation registered and acting in the
U.S., the Employee agrees during the term of the Agreement and for nine
(9) months upon the termination to refrain from inducing (direct or indirect)
officers of the Corporation and of other entities and business units of GTI with
the purpose (i) to terminate or refrain from renewing or extending such
persons’s employment with the Corporation or another entity of the GTI group or
(ii) to induce such persons to become employed or become consultant to any
person not being a

Page 11 of 16



--------------------------------------------------------------------------------



 



    member of the GTI group.   22.3   As an Employee of the Corporation
registered and acting in the U.S., the Employee agrees during the term of the
Agreement and for nine (9) months upon the termination to refrain from inducing
(direct or indirect) any contractors of the Corporation or other entities and
business units of the GTI group with the purpose to terminate or refrain from
extending such persons’ s contractual or other relations with the Corporation or
another entity of the GTI group.   23.   INDEMNIFICATION   23.1   As an Employee
of the Corporation registered and acting in the U.S., the Employee shall be
entitled to indemnification set forth in the Employer’s Certificate of
Incorporation to the maximum extent allowed under the laws of the Commonwealth
of Virginia and the State of Delaware Corporations Act.   24.   DIRECTORS’ AND
OFFICERS’ INSURANCE   24.1   The Employer shall identify, acquire and maintain
in force at all times during the term of this Agreement Directors, Officers and
Corporate Liability Insurance policies in relation to the Employee as President
of the Corporation registered and acting in the U.S..   25.   NOTICES   25.1  
Any written notice required by this Agreement will be deemed delivered to the
intended recipient when (i) delivered in person by hand; or (ii) three days
after being sent via certified mail, return receipt requested; or (iii) the day
after being sent via by overnight courier, in each case when such notice is
properly addressed to the following address and with all fees having been paid
properly:

                  If to the Employer:   Moscow Representative Office of the
Corporation         Golden TeleServices, Inc.         Russia, 115114, Moscow    
    1 Kozhevnichesky Proezd, 2nd Floor

      Attn:   Jeffrey A. Riddell

          Senior Vice-President

          General Counsel

                If to the Employee:   Mr. Alexander Vinogradov         Moscow, 6
2nd Kazachi Pereulok , Apt. 11

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered by giving notice to the
other party in the manner described above.



26.   ENTIRE AGREEMENT   26.1   This Agreement constitutes the entire agreement
between the parties with respect to the subject matter described in this
Agreement and supersedes all prior agreements, both oral and written, between
the parties. This Agreement may not be modified, amended, or rescinded in any
manner, except by written instrument signed by both of the parties hereto.

Page 12 of 16



--------------------------------------------------------------------------------



 



27.   SEVERABILITY   27.1   In case any one or more of the provisions of this
Agreement shall be held by any court of competent jurisdiction or another body
to be illegal, invalid or unenforceable, such provision shall have no force and
effect, but such holding shall not affect the legality, validity or
enforceability of any other provision of this Agreement.   28.   DISPUTE
RESOLUTION   28.1   In the event that any dispute arises between the Employer
and the Employee regarding or relating to this Agreement and/or any aspect of
the Employee’s employment, such disputes are subject to be resolved by
negotiations. Where such disputes cannot be resolved through negotiations, they
shall be submitted to the court.   29.   FORCE MAJEURE   29.1   Neither Employer
nor Employee shall be liable for any delay or failure in performance of any part
of this Agreement to the extent that such delay or failure is caused by an event
beyond its reasonable control including, but not be limited to, fire, flood,
explosion, war, strike, embargo, government requirement, acts of civil or
military authority, and acts of God not resulting from the negligence of the
claiming party.   30.   MISCELLANEOUS   30.1   All the exhibits to this
Agreement are its integral parts and to be signed by the Employer and the
Employee.   30.2   This Agreement shall be governed by the legislation of the
Russian Federation. The content of Articles 19, 20 and 21 hereof are subject to
interpretation, and the obligations determined by the above articles shall be
regulated in accordance with the law/legislation applicable to the Corporation’s
activity and relationship between the Corporation and the Employee.

This Agreement has been signed in four (4) counterparts, two (2) of which are in
Russian and two (2) in English. Each party shall receive one (1) counterpart in
Russian and one (1) counterpart in English. If there is any discrepancy between
the English and Russian texts, then the Russian text shall prevail.

     
EMPLOYER:
  EMPLOYEE:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Petr Aven
  Alexander Yakovlevich Vinogradov
By Power of Attorney
   
[Employer’s Stamp]
   

Page 13 of 16



--------------------------------------------------------------------------------



 



EXHIBIT A

TO THE EMPLOYMENT AGREEMENT # GT 11/02 DATED OCTOBER 21, 2004

JOB RESPONSIBILITIES OF THE EMPLOYEE

Job Responsibilities of the Employee:

The Employee shall:

-     conduct general and active management and control of the business and
affairs of the Corporation and Representative Office and, in case of his
appointment to positions in the executive bodies of other entities being members
of the GTI group, of the business and affairs of such entities;

-     make sure that all orders and resolutions of the management bodies (the
Shareholders’ Meeting, Board of Directors) of the Corporation and GTI are
carried into effect;

-     perform all duties incident to the office of President and fixed by the
foundation documents of the Corporation and Representative Office and/or orders
and resolutions of the management bodies of the Corporation and GTI, and all
such other duties as may from time to time be assigned by the Board of Directors

     
EMPLOYER:
  EMPLOYEE:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Petr Aven
  Alexander Yakovlevich Vinogradov
By Power of Attorney
   
[Employer’s Stamp]
   

Page 14 of 16



--------------------------------------------------------------------------------



 



EXHIBIT B

TO THE EMPLOYMENT AGREEMENT # GT 11/02 DATED OCTOBER 21, 2004

COMPENSATION



    Compensation of the Employee includes the base salary, bonuses and other
incentive payments indicated below.   1.   EMPLOYEE BASE SALARY   1.1   The
Employee shall be paid the base salary per month in an amount equivalent to US$
33,333.33 (thirty three thousand three hundred thirty three dollars and thirty
three cents) before taxes in accordance with the applicable law of the Russian
Federation, and the base salary shall be paid in Ruble equivalent by the rate of
the Central Bank of the Russian Federation on the day of payroll accrual. The
above base salary shall be paid to the Employee beginning from the date when
this Agreement entered into effect and continuing thereafter unless revised in
accordance with the provisions hereof.   2.   EMPLOYEE BONUS       In addition
to the Employee’ base salary in accordance with the resolution of the Board of
Directors of the Corporation and GTI the Employer may pay to the Employee the
Employee’s performance-based incentive bonus (the “EMPLOYEE BONUS”) in an amount
equivalent to US$ 140,000 (one hundred and forty thousand dollars). The bonus
shall be paid annually. The actual amount of the annual payment will depend on
the results of overall performance of GTI, the performance of the Employee’s
business unit and on the achievement of personal objectives.   3.   OTHER
INCENTIVE PAYMENTS   3.1   GTI has adopted the Long Term Incentive Bonus Program
(the “PROGRAM”) for its employees and the employees of its business units,
including the Corporation. Subject to the provisions of the Program the
Corporation will allocate long term incentive amounts to the Employee in
accordance with the terms of the Program.   3.2   In the event that the
Agreement is terminated under sections 16.2 (expiry of term), 16.4 (Disability
for Reasons of Total Disability), 16.6 (Termination by the Corporation’s
Management Body’s Resolution) or 16.7 (Termination Due to Change of Control),
then any incentive under the Program which has been allocated to the Employee
but which has not vested shall fully vest as of the termination date of the
Agreement.

(_____)____________ 2004

     
EMPLOYER:
  EMPLOYEE:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Petr Aven
  Alexander Yakovlevich Vinogradov
By Power of Attorney
   
[Employer’s Stamp]
   

Page 15 of 16



--------------------------------------------------------------------------------



 



EXHIBIT C

TO THE EMPLOYMENT AGREEMENT # GT 11/02 DATED OCTOBER 21, 2004

LIST OF CONFIDENTIAL INFORMATION



1.   Information related to the Employer’s business activity, its employees,
partners or affiliates or related to their business activity conditions,
information on their contractors, any financial information, including
forecasted financial results, information on employees, amount of their salaries
and other remunerations to be paid, and also any information known, disclosed or
available to the Employee in respect with the Employer, its employees, partners,
contractors or affiliates.



2.   All the correspondence, letters, facsimile messages, lists of employees and
contractors, any documentation, translations, any information on electronic and
magnetic medias, and also other documents and materials (including, but not
limited with those created by the Employee in course of his employment activity
with the Employer), related to the business activity of the Employer, its
employees, partners, contractors and affiliates.

(_____)____________ 2004

     
EMPLOYER:
  EMPLOYEE:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Petr Aven
  Alexander Yakovlevich Vinogradov
By Power of Attorney
   
[Employer’s Stamp]
   

Page 16 of 16